STATE OF MICHIGAN

                          COURT OF APPEALS



In re AJENE ABAYOMI MORTON, Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                 UNPUBLISHED
                                                                 May 23, 2017
              Petitioner-Appellee,

v                                                                No. 330567
                                                                 Oakland Circuit Court
AJENE ABAYOMI MORTON,                                            Family Division
                                                                 LC No. 2015-832170-DL
              Respondent-Appellant.


Before: RIORDAN, P.J., and RONAYNE KRAUSE and SWARTZLE, JJ.

PER CURIAM.

       Respondent, a juvenile, appeals as of right the trial court’s dispositional order
adjudicating him guilty of larceny in a building, MCL 750.360, and placing him on juvenile
probation. We affirm.

                               I. FACTUAL BACKGROUND

        Respondent’s adjudication arises from the theft of gaming systems and accessories from
CR’s residence in Clarkston, Michigan, on March 20, 2015. The prosecution presented evidence
that teenagers CR, MM, EB, and respondent played video games at CR’s apartment on March
19, 2015. CR invited the other three boys to stay the night, even though he had just met EB and
respondent, who had come with MM. That night, respondent told EB that he was going to steal
from CR. The next day, CR and MM went outside to play, leaving EB and respondent alone in
the apartment. When CR and MM returned to the residence, CR’s gaming systems, as well as
EB and respondent, were gone. EB testified that when he and respondent left the apartment,
respondent was carrying two backpacks, which appeared to be heavy and difficult to carry based
on the way he was “kind of struggling with [them].” From this observation, EB surmised that
respondent had stolen CR’s items. Respondent denied any wrongdoing and denied that he was at
CR’s apartment on March 19 and 20.




                                              -1-
                            II. SUFFICIENCY OF THE EVIDENCE

       Respondent first argues that the prosecution presented insufficient evidence to prove that
he was the person who committed the charged crime.1 We disagree.

                                 A. STANDARD OF REVIEW

        In ascertaining whether sufficient evidence was presented at trial to support a conviction,
we must view the evidence in a light most favorable to the prosecution and determine whether a
rational trier of fact could find that the essential elements of the crime were proven beyond a
reasonable doubt. People v Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012). Circumstantial
evidence and reasonable inferences arising from the evidence can constitute satisfactory proof of
the elements of the crime. People v Brantley, 296 Mich. App. 546, 550; 823 NW2d 290 (2012).
“[A] reviewing court is required to draw all reasonable inferences and make credibility choices
in support of the [trier of fact’s] verdict.” People v Nowack, 462 Mich. 392, 400; 614 NW2d 78
(2000). See also People v Kanaan, 278 Mich. App. 594, 618-619; 751 NW2d 57 (2008).

                                         B. ANALYSIS

        “[I]dentity is an element of every offense.” People v Yost, 278 Mich. App. 341, 356; 749
NW2d 753 (2008), citing People v Oliphant, 399 Mich. 472, 489; 250 NW2d 443 (1976); People
v Kern, 6 Mich. App. 406, 409-410; 149 NW2d 216 (1967). A perpetrator’s identity may be
proven beyond a reasonable doubt by positive identification by a witness or circumstantial
evidence and reasonable inferences arising from it. Nowack, 462 Mich. at 400; People v Davis,
241 Mich. App. 697, 700; 617 NW2d 381 (2000). It is the trial of fact’s role to determine the
credibility of identification testimony, and we will not resolve that question anew. Davis, 241
Mich. App. at 700.

       Viewed in a light most favorable to the prosecution, the testimony provided by the
prosecution’s witnesses provided sufficient evidence for the trier of fact to find beyond a
reasonable doubt that respondent took CR’s property from CR’s apartment. On the night before
CR’s property was taken, CR, respondent, EB, and MM played video games at CR’s apartment.
That evening, respondent told EB that he “was going to steal” from CR. The next day, the four
boys again played video games before CR and MM went outside, leaving respondent and EB
alone in the apartment. At some point, while EB was on the patio talking on the phone, he
noticed that respondent had left the living room, which EB could see from outside. When EB
went back inside, CR’s gaming systems were missing. Then, before CR returned, EB and


1
  Although respondent’s brief on appeal frames this issue as a challenge to the sufficiency of the
evidence supporting particular elements of larceny in a building, see People v Sykes, 229 Mich
App 254, 278; 582 NW2d 197 (1998) (stating the elements of that crime), the gravamen of
respondent’s claim is that the prosecution presented insufficient evidence of identification. As
discussed later in this opinion, identity is an element of every crime. People v Yost, 278 Mich
App 341, 356; 749 NW2d 753 (2008).


                                                -2-
respondent left the apartment together. Respondent was carrying two noticeably heavy
backpacks, which he struggled to carry. When CR and MM returned to CR’s residence, no one
was inside the apartment, and CR’s gaming systems, accessories, and two large backpacks,
which CR sometimes used to transport his gaming systems, were missing. This circumstantial
evidence was sufficient to permit a rational trier of fact to reasonably infer beyond a reasonable
doubt that respondent was the person who took CR’s gaming systems and carried them away in
CR’s backpacks while CR and MM were outside.

        Respondent emphasizes that there was no testimony that any witness actually observed
him take the property, argues that EB’s testimony was “circumspect,” and contends that it is
“just as conceivable” that EB was the perpetrator. In making these arguments, however,
respondent ignores the fact that we are required to resolve all conflicts in the evidence in favor of
the prosecution when evaluating the sufficiency of the evidence, People v Lockett, 295 Mich. App.
165, 180; 814 NW2d 295 (2012), and that the deferential standard of review applicable to
sufficiency challenges is the same whether the evidence is direct or circumstantial, Nowack, 462
Mich. at 400. Respondent’s claims are related to the weight of the evidence rather than its
sufficiency. See People v Scotts, 80 Mich. App. 1, 9; 263 NW2d 272 (1977). Indeed, these same
challenges were presented to the trier of fact during the trial, and we “will not interfere with the
trier of fact’s determinations regarding the weight of the evidence or the credibility of
witnesses.” People v Stevens, 306 Mich. App. 620, 628; 858 NW2d 98 (2014).

       Thus, we reject respondent’s challenge to the sufficiency of the evidence.

                                   III. MOTION TO DISMISS

        Next, respondent argues that the trial court abused its discretion when it denied his
motion to dismiss, which was based on an alleged discovery violation arising from a detective’s
failure to produce written witness statements. We reject respondent’s claim.

                                  A. STANDARD OF REVIEW

        We review for an abuse of discretion a trial court’s decision on a motion to dismiss
charges against a defendant. People v Campbell, 289 Mich. App. 533, 535; 798 NW2d 514
(2010). We also review a “trial court’s decision regarding discovery” for an abuse of discretion.
People v Phillips, 468 Mich. 583, 587; 663 NW2d 463 (2003); see also People v Davie (After
Remand), 225 Mich. App. 592, 597-598; 571 NW2d 229 (1997). However, we review a trial
court’s findings of fact for clear error. People v Vansickle, 303 Mich. App. 111, 114-115; 842
NW2d 289 (2013).

        A trial court abuses its discretion “when its decision falls outside the range of principled
outcomes.” People v Nicholson, 297 Mich. App. 191, 196; 822 NW2d 284 (2012). A finding of
fact is “clearly erroneous if we are left with a firm conviction that the trial court made a
mistake.” Vansickle, 303 Mich. App. at 115.

                                          B. ANALYSIS



                                                -3-
       Discovery in juvenile delinquency proceedings is governed by MCR 3.922. MCR
3.922(A)(1)(a) provides that “all written or recorded statements and notes of statements made by
the juvenile or respondent that are in possession or control of petitioner or a law enforcement
agency” “are discoverable as of right in all proceedings provided they are requested” in the
manner specified under the court rule, “unless the interests of justice otherwise dictate[.]” MCR
3.922(A)(1)(b) similarly provides that “all written or recorded nonconfidential statements made
by any person with knowledge of the events in possession or control of petitioner or a law
enforcement agency, including police reports,” are discoverable in accordance with the court
rule. MCR 3.922(A)(4) states that failure to comply with this discovery rule “may result in such
sanctions, as applicable, as set forth in MCR 2.313.” MCR 2.313(B)(2) lists dismissal as an
available sanction.

         We conclude that respondent is not entitled to relief because he has not established the
existence of a discovery violation. MM testified that he was “pretty sure” that he wrote a
statement, and respondent testified that he wrote a statement. In contrast, the interviewing
detective testified that neither MM nor respondent prepared any written statements, and that he
never gave any of the witnesses he interviewed an opportunity to write a statement. After
hearing the testimony, the trial court expressed a belief that the investigative work was sloppy in
this case, but it ultimately found the detective’s testimony to be credible. It concluded that there
was no indication that the detective was lying or intentionally withholding written witness
statements, even if he was mistaken about whether the witnesses provided written statements in
the past. Likewise, the record shows that the trial court implicitly credited the detective’s
testimony that there were no additional statements to be discovered by the defense. See MCR
3.922(A)(1)(a), (b). “We defer to the trial court’s superior ability to observe and assess the
credibility of the persons who, in contrast to the operation of this Court, actually appeared before
it.” People v Thompson, 314 Mich. App. 703, 720; 887 NW2d 650 (2016). Accepting the
detective’s testimony as true, there were no written statements that could have been produced at
trial, and, accordingly, there was no failure to comply with the discovery mandate of MCR
3.922(A)(1)(a) and (b). Likewise, because there was no discovery violation, the trial court had
no reason to impose a sanction, let alone the extreme sanction of dismissal.

       For the same reasons, we reject respondent’s claim that the trial court erred by failing to
weigh the factors listed in Dean v Tucker, 182 Mich. App. 27; 451 NW2d 571 (1990). Again,
because there was no discovery violation—and, therefore, no need for the imposition of a
sanction—there was no reason for the trial court to consider the Dean factors in deciding
whether dismissal was a just and proper sanction.

                         IV. MOTION FOR A DIRECTED VERDICT

        Respondent next argues that the trial court erred when it denied his motion for a directed
verdict of acquittal. We disagree.

                                  A. STANDARD OF REVIEW

       We review de novo a trial court’s decision on a motion for a directed verdict. People v
Parker, 288 Mich. App. 500, 504; 795 NW2d 596 (2010). We employ the same standard of
review when we consider a challenge to a trial court’s decision on a motion for a directed verdict

                                                -4-
as when we consider a challenge to the sufficiency of the evidence, except we only consider “the
evidence presented by the prosecutor up to the time the motion [for directed verdict] is made . . .
.” People v Schultz, 246 Mich. App. 695, 702; 635 NW2d 491 (2001). See also People v Lewis
(On Remand), 287 Mich. App. 356, 365; 788 NW2d 461 (2010), vacated in part on other grounds
490 Mich. 921 (2011) (“A challenge to the trial court’s decision on a motion for a directed verdict
has the same standard of review as a challenge to the sufficiency of the evidence.”).

                                         B. ANALYSIS

        Respondent raises the same arguments regarding the sufficiency of the evidence that we
previously rejected. As respondent observes in his brief on appeal, “The thrust of defense
counsel’s motion[] [for a directed verdict] was that there was ‘reasonable doubt whether or not
[respondent] committed the crime for which he’s accused of. There’s no evidence of anyone
seeing him do it.’ ” As previously discussed in detail, although no one directly observed
respondent loading the gaming systems into the backpacks, the prosecution presented sufficient
circumstantial evidence to establish his identity as the perpetrator of the crime. Accordingly, the
trial court did not err when it denied respondent’s motion for a directed verdict of acquittal.

                                       V. CONCLUSION

       Respondent has failed to establish that any of his claims warrant relief.

       Affirmed.

                                                             /s/ Michael J. Riordan
                                                             /s/ Amy Ronayne Krause
                                                             /s/ Brock A. Swartzle




                                                -5-